                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
                                                                                 JS-6
                       CIVIL MINUTES – GENERAL
 Case No. SACV 19-00778 AG (ASx)             Date                         July 3, 2019
 Title       RUTH GEARING v. GARFIELD BEACH CVS, LLC




 Present: The Honorable       ANDREW J. GUILFORD
          Melissa Kunig                         Not Present
           Deputy Clerk                  Court Reporter / Recorder           Tape No.
       Attorneys Present for Plaintiffs:            Attorneys Present for Defendants:

 Proceedings:           [IN CHAMBERS] ORDER REGARDING PLAINTIFF’S
                        MOTION TO REMAND (DKT. NO. 15.)

Defendant Garfield Beach CVS, LLC (“CVS”) removed this personal injury dispute to federal
court, asserting diversity jurisdiction. (Notice of Removal, Dkt. No. 1.) Plaintiff Ruth Gearing
now moves to remand the case to Orange County Superior Court and to recover attorney’s
fees. (Motion, Dkt. No. 15.)

This matter is appropriate for resolution without oral argument. Fed. R. Civ. Proc. 78(b). The
hearing and scheduling conference on July 8, 2019 and all other pending matters are
VACATED. Plaintiff’s motion is GRANTED IN PART and DENIED IN PART.

1. BRIEF BACKGROUND

Plaintiff filed this lawsuit in California state court on March 22, 2019, alleging negligence and
premises liability. (Compl., Dkt. No. 4-1.) Plaintiff states that CVS “negligently maintained the
automatic doors to the store” and that as a result, the door hit another customer, “causing
him to fall back into Plaintiff.” (Id., 4.) Plaintiff claims that she then “fell violently onto the
ground, striking her right knee and right side, cracking one of her ribs.” (Id., 5.)

CVS filed a notice of removal on April 29, 2019, asserting diversity jurisdiction under 28
U.S.C. § 1332(a). Gearing resides in California, and CVS is an LLC with a sole member
residing in Rhode Island (Removal, 3-4.) The parties don’t dispute that Gearing and CVS are
diverse. (Mot., 2.) Rather, they dispute whether the amount in controversy exceeds $75,000.
(Id.)


                                      CIVIL MINUTES – GENERAL
                                              Page 1 of 5
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA


                       CIVIL MINUTES – GENERAL
 Case No. SACV 19-00778 AG (ASx)             Date                         July 3, 2019
 Title       RUTH GEARING v. GARFIELD BEACH CVS, LLC


2. LEGAL STANDARD

The Constitution provides in Article III, § 2 that “[t]he judicial power [of the United States]
shall extend . . . to all Cases . . . between Citizens of different States.” \Congress has
authorized district courts to exercise jurisdiction over “all civil actions where the matter in
controversy exceeds the sum or value of $75,000, exclusive of interests and costs, and is
between . . . citizens of different States.” 28 U.S.C. § 1332(a).

Principles of federalism and judicial economy require courts to “scrupulously confine their
[removal] jurisdiction to the precise limits which [Congress] has defined.” See Shamrock Oil &
Gas Corp. v. Sheets, 313 U.S. 100, 109 (1941). “Nothing is to be more jealously guarded by a
court than its jurisdiction.” United States v. Ceja-Prado, 333 F.3d 1046, 1051 (9th Cir. 2003)
(citation omitted).“To protect the jurisdiction of state courts, removal jurisdiction should be
strictly construed in favor of remand.” Padilla v. AT&T Corp., 697 F. Supp. 2d 1156, 1158
(C.D. Cal. 2009); see also Harris v. Bankers Life and Cas. Co., 425 F.3d 689, 698 (9th Cir. 2005)
(citing Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100, 108–09 (1941)). “Federal jurisdiction
must be rejected if there is any doubt as to the right of removal in the first instance.” Padilla,
697 F. Supp. 2d at 1158 (quoting Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992)).

A defendant seeking to remove a case to a federal court need only file a notice of removal
“containing a short and plain statement of the grounds for removal.” 28 U.S.C. § 1446(a).
Ordinarily, “the defendant’s amount-in-controversy allegation should be accepted when not
contested by the plaintiff or questioned by the court.” Dart Cherokee Basin Operating Co., LLC v.
Owens, 135 S. Ct. 547, 553 (2014). But if the plaintiff does contest that allegation, then the
Court must find “by the preponderance of the evidence, that the amount in controversy exceeds” the
jurisdictional threshold. See 28 U.S.C. § 1446(c)(2)(B) (emphasis added). In such cases, “both
sides submit proof and the [district] court decides, by a preponderance of the evidence,
whether the amount-in-controversy requirement has been satisfied.” Dart Cherokee, 135 S. Ct.
at 554 (emphasis added). See also Patel v. Nike Retail Services, Inc., 58 F. Supp. 3d 1032, 1038
(N.D. Cal. 2014).




                                      CIVIL MINUTES – GENERAL
                                              Page 2 of 5
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA


                       CIVIL MINUTES – GENERAL
 Case No. SACV 19-00778 AG (ASx)             Date                         July 3, 2019
 Title       RUTH GEARING v. GARFIELD BEACH CVS, LLC


3. AMOUNT IN CONTROVERSY

The Complaint states only that this is an unlimited civil action exceeding $25,000, and it
doesn’t otherwise specify the amount in controversy. See Compl. (Dkt. 17-1) at 1. Plaintiff
seeks hospital and medical expenses and other compensatory damages according to proof. (Id.
¶ 14.)

First, the Court isn’t persuaded by either party’s arguments regarding Plaintiff’s settlement
offer of $75,001. See Mot. at 5-6; Opp’n at 3-4. This offer neither proves nor disproves the
actual amount in controversy, but rather appears to be the product of cost-conscious litigation
strategy. While federal courts in some cases remand actions based on a plaintiff’s stipulation to
seek no more than $75,000, settlement offers either above or below the threshold do not have
the same effect. See, e.g., Patel, 58 F. Supp. 3d at 1038.

Here, because Plaintiff contests Defendant’s assertions regarding the amount in controversy,
Defendant must show “by the preponderance of the evidence” that the amount exceeds
$75,000. See 28 U.S.C. § 1446(c)(2)(B). In the Notice of Removal, Defendant argues that any
allegation of “significant injuries” warrants removal. (Notice, Dkt. 1 at 5.) Defendant cites
several cases where courts found, under the circumstances of those cases, that a plaintiff’s
particular injuries likely exceeded $75,000. (Id.) But Defendant doesn’t sufficiently engage with
the facts of this case or show how Gearing’s injuries are comparable to those in other
removed cases.

The only case-specific facts Defendant submits regarding the amount in controversy are that
Plaintiff (1) claims to suffer from “memory impairment, numbness in an extremity, back pain,
joint swelling, knee problems, pain in her legs, lower back pain, and arthritis”; (2) complained
of a “violent fall” on Defendant’s property, resulting in injuries to her right knee, hip, and rib
cage; and (3) seeks to have a $15,000 chair lift installed at her home. (Def. Opp’n (Dkt. 17) at
2-4.)

First Plaintiff hasn’t alleged that any of the ailments listed in her declaration at ¶ 4 (memory
impairment, etc.) relate to this case or stem from Defendant’s conduct. In fact, Plaintiff has
stated the opposite. See Plaintiff’s Reply, Dkt. No. 18 at 2. The general health issues disclosed

                                     CIVIL MINUTES – GENERAL
                                             Page 3 of 5
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA


                       CIVIL MINUTES – GENERAL
 Case No. SACV 19-00778 AG (ASx)             Date                      July 3, 2019
 Title       RUTH GEARING v. GARFIELD BEACH CVS, LLC


by Plaintiff in her declaration and in her medical records should not be considered in
calculating the amount in controversy.

Defendant also notes injuries that Plaintiff described in a March 2019 doctor’s visit, and that
she does attribute to her fall. See Def. Opp’n, Ex. E (Community Orthopedic Medical Group
Records). Oddly, Defendant has produced Plaintiff’s medical record without redaction and
without any confidentiality marker. In any case, the March 2019 medical note discusses the
impact of Plaintiff’s fall in fairly gentle terms. It doesn’t recommend any surgical
interventions, procedures, or hospitalization. Rather, it describes manageable pain and reports
that Plaintiff’s “knee and hip are feeling much better.” (Id.) Defendant hasn’t offered any
other evidence of significant medical expenses or special damages – or even an attorney
declaration laying the foundation for the medical records provided – to support a case value
of $75,000.

That leaves Plaintiff’s statement that she intends to purchase a $15,000 chair lift. (Gearing
Decl. ¶ 7.) Even assuming Plaintiff moves forward with this plan, and that Plaintiff requires
some follow-up care for her joint pain, Defendant hasn’t shown the damages will likely exceed
$75,000. Further, Defendant hasn’t made any efforts to prove that attorney’s fees will make
up the difference in value. And other sources of damages that are often present in personal
injury cases, such as lost wages and consortium, aren’t at issue here.

In short, Defendant has not carried its burden to show by a preponderance of the evidence
that the amount in controversy exceeds $75,000. The Court REMANDS this case to Orange
County Superior Court.

4. ATTORNEY’S FEES

Under 28 U.S.C. § 1447(c), “an order remanding the case [for lack of subject matter
jurisdiction] may require payment of just costs and any actual expenses, including attorney
fees, incurred as a result of the removal.” Plaintiff argues that Defense Counsel “failed to
make a reasonable inquiry as to the amount in controversy” and had no basis to remove the
action to federal court. (Mot. at 6.) However, the Court finds that Defense Counsel did make
a reasonable inquiry into the amount in controversy, especially given the request by Defense

                                    CIVIL MINUTES – GENERAL
                                            Page 4 of 5
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA


                       CIVIL MINUTES – GENERAL
 Case No. SACV 19-00778 AG (ASx)             Date                          July 3, 2019
 Title       RUTH GEARING v. GARFIELD BEACH CVS, LLC


Counsel for medical records. See Opp’n at 3. The Court thus DENIES Plaintiff’s motion for
fees and costs.

5. DISPOSITION

Plaintiff’s motion to remand is GRANTED IN PART, and this action is REMANDED to
Orange County Superior Court. As it must jealously guard its jurisdiction, this Court sends
this case and its state issues to the state court, as requested by the Plaintiff properly arguing
there is no diversity jurisdiction. Plaintiff’s request for attorney’s fees is DENIED.

                                                                                            :   0
                                                        Initials of Preparer     mku




                                      CIVIL MINUTES – GENERAL
                                              Page 5 of 5
